DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11, 16, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 2016/0283679 to Hu et al. (hereinafter Hu).
Per claim 1, Hu discloses a method for determining a composite similarity metric (fig. 4, item 412 and ¶30…determining the contribution of each risk factor from a set of risk factors, where each risk factor and contribution is determined by a trained distinct personalized predictive model, and combining the contributions into a composite score, the composite score construed as a composite similarity measure) for data of a first data type (fig. 4, item 404…target individual patient data is construed to be the first data type; ¶30…target individual patient data can include diagnosis, labs, medications, genetics, etc.; fig. 4, item 412…composite score is generated for the target individual based his/her patient data, e.g., data of a first data type) comprising the steps of:
providing a plurality of similarity metrics for the first data type (¶36…”a number of different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient.  In general similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest. The set of population data includes, but is not limited to, a diagnosis, a lab result, a medication, a procedure, a hospitalization record, a response to a questionnaire, genetic information…”; fig. 7…a plurality of similarity metrics from logistic regression using LSML+Feature Filtering, LSML, Euclidean and Random; ¶36… “a trainable similarity measure called Locally Supervised Metric Learning (LSML) that was customized for a specific target condition used…A trainable metric is important because different clinical scenarios will likely require different patient similarity measures…The use of static measures, e.g., Euclidean or Mahalanobis, for all target conditions may not be optimal.  In the present example, an LSML similarity measure is trained for diabetes disease onset target and then used to find the most clinically similar patients.  This is compared to selecting patients based on Euclidean distance measure and also random selection.”);
providing a metric quantifying correlation of entities belonging to the first data type (fig. 6 and ¶32…personalized risk factor profile for an individual is construed to be a metric quantifying correlation  of entities, e.g., risk factors, to the first data type, e.g., target patient data, where the beta coefficient value quantifies the significance of particular risk factors) and entities belonging to a second data type (fig. 5 and ¶31…global risk profile for global population is construed to be a metric quantifying correlation of entities, e.g., risk factors, to a second data type, e.g., global population patient data shown in fig. 4, item 402, where the beta coefficient value quantifies the significance of particular risk factors);
developing a first regression model to predict values of the provided metric quantifying correlation of entities belonging to the first data type and entities belonging to the second data type using the provided plurality of similarity metrics (¶38…”For each patient, a logistic regression (LR) prediction model was dynamically trained using data from case and control patients that are clinically similar to the target patient based on the LSML similarity measure”); and
calculating the composite similarity metric from a plurality of first regression coefficients in the developed first regression model (¶38-39…”The personalized predictive model was then used to compute a score (the risk of diabetes disease onset) for that patient)… the parameters in the predictive model are analyzed to identify the important risk factors captured by the model and used to create a "risk factor profile" for the patient(s) represented by the model.  For the logistic regression model, the beta coefficient for each feature captures the change in the log odds for a unit change in that feature”; fig. 4, item 412 and ¶30…determining the contribution of each risk factor from a set of risk factors, where each risk factor and contribution is determined by a trained distinct personalized predictive model, and combining the contributions into a composite score).
Per claim 6, Hu discloses claim 1, further disclosing the first data type comprises disease (¶30…individual patient data can include labs or diagnosis that indicates disease).
Per claim 7, Hu discloses claim 1, further disclosing the second data type comprises genes (¶21…global population patient data can include genetics information).
Claims 11 and 21 are substantially similar in scope and spirit as claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Hu further discloses having a processor for executing stored instructions (fig. 3, item 302), memory (fig. 3, item 310) and storage medium (fig. 3, item 312).
Claims 16 and 17 are substantially similar to claims 6 and 7.  Therefore, the rejection of claims 6 and 7 are applied accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over 
Hu.
Hu discloses claims 1 and 11, respectively.
Hu does not expressly disclose the applied regression model being a linear model.  However, Hu does discloses the ability to employ multiple types of predictive models, having an open ended list of modeling techniques including: “decision trees, logistic regression, Bayesian networks, random forests, etc.” (¶22).

The suggestion/motivation for doing so would have been to better discover linear relationships between different variables (¶19).
Allowable Subject Matter
Claims 2-5, 8, 9, 12-15, 18, 19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims (claims 1, 11 and 21), further including the particular notable limitations provided below:
Claims 2, 12 and 22: calculating a sum of ai * di for each similarity metric di of the provided plurality of similarity metrics where ai is a regression coefficient from the plurality of first regression coefficients corresponding to di.

Claims 3-5, 13-15 and 23-25: providing a plurality of ground truth data sets; and developing at least one second regression model to predict values of the provided metric quantifying correlation of entities belonging to the first data type and entities belonging to the second data type using the plurality of similarity metrics for each ground truth data set.

Claims 8, 9, 18, 19: inferring a value of the provided metric quantifying correlation of a first entity belonging to the first data type and a second entity belonging to the second data type by determining a set of entities of the first data type for which a value of the metric quantifying correlation of an entity in the set of entities with the second entity is known and a value of a metric quantifying similarity between the first entity and an entity in the set of entities equals or exceeds a threshold.
 
Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to correlating and generating similarity metrics for two data types with use in developing regression model prediction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALAN CHEN/Primary Examiner, Art Unit 2125